Citation Nr: 1010718	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-29 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
syndrome (IBS), currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for fibromyalgia, as 
due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1984 
and from January 1984 to May 2005.  He served in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, and received the Combat Action Ribbon in connection with 
his service in Kuwait.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In October 2008, the RO increased the 
evaluation of the Veteran's service-connected skin disability 
to 30 percent disabling.  In August 2008, the RO increased 
the evaluation of the Veteran's service-connected IBS to 10 
percent disabling.  

The issue concerning the evaluation of the IBS remains before 
the Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). 

The Board notes that in November 2008, the Veteran's former 
attorney, John S. Berry withdrew his representation of the 
Veteran.

The issue of entitlement to an increased rating for IBS is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Fibromyalgia was incurred during active military duty.


CONCLUSION OF LAW

Fibromyalgia was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating the claim.  

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 
106, 1131. Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

VA is authorized to pay compensation to any Persian Gulf 
Veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses.  
A Veteran needs to show (1) that he or she is a Persian Gulf 
Veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that 
have become manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011 and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a) (2009).  Manifestations of an undiagnosed illness or 
multi symptom illness include, but are not limited to, 
fatigue, headache, muscle pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, or abnormal weight loss.  
38 C.F.R. § 3.317(b).  The disabilities for which 
compensation has been authorized has been expanded to include 
medically unexplained chronic multi symptom illness, such as 
chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2)(i).

On March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118 (West 2002). Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 2002).

Analysis

Service department records show that the Veteran served in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.  The Veteran is a Persian Gulf Veteran.  As such, 
if he is shown to have fibromyalgia, to a degree of 10 
percent or if that disability is shown to have had its onset 
in service, service connection is presumed.

The competent medical evidence of record shows that the 
Veteran has been diagnosed as having fibromyalgia.  
Outpatient treatment records from the VA Medical Center in 
Charleston, South Carolina show that during a rheumatology 
consultation in September 2006, the Veteran reported a one-
year history of chronic fatigue, joint pain and myalgias.  He 
indicated that his pain was mainly in the shoulder, hips, 
back and knees.  He also reported that he had been prescribed 
Etodolac, which had helped with his joint pain, but that he 
continued to feel fatigued and to have myalgias.  He was 
diagnosed at that time with probable fibromyalgia and the 
examiner indicated that he would do a work-up for other 
possible etiologies.  

Notes from a rheumatology consultation in November 2006 
indicate that there was an unrevealing work-up for myositis 
of carpal tunnel decompression and that the Veteran's working 
diagnosis was fibromyalgia.  In an April 2007 statement, 
K.H., M.D., the Veteran's physician, indicated that the 
Veteran carried a diagnosis of fibromyalgia/chronic pain 
syndrome.  

Most recently, treatment records from M.T., M.D. of Carolina 
Rheumatology and Neurology dated from September 2008 to 
October 2008 show that on examination, the Veteran complained 
of IBS, degenerative joint disease, muscle spasms, chronic 
pain, significant fatigue and muscle pain described as 
feeling like his muscles were on fire.  He was diagnosed in 
September and October 2008 with fibromyalgia syndrome.

Service treatment records show complaints of pain in his 
back, neck, hip, knees, ankles and shoulder; fatigue; cramps 
in his legs; swollen painful joints; muscle spasms and 
numbness in his entire lower body.

VA has attempted to obtain a medical opinion. However, both 
the July 2007 and June 2008 VA examiners concluded that the 
Veteran did not have fibromyalgia.  The July 2007 examiner's 
opinion was based on his conclusion that the Veteran reported 
pain in his joints, rather than in his muscles; an allegation 
the Veteran has denied since the examination.  See January 
2008 notice of disagreement and September 2008 VA Form 9.  
Furthermore, the June 2008 nurse practitioner who examined 
the Veteran appears to have based her opinion on the results 
from the July 2007 examination and failed to explain why she 
concluded that the Veteran did not meet the criteria for a 
diagnosis of fibromyalgia at the time of the June 2008 
examination.  Therefore, the Board finds that both the July 
2007 and June 2008 VA examinations lack probative value.  

The Veteran has reported that he has had pain in his lower 
back, hips, knees, feet and shoulders, and pain in the 
muscles since service.  See July 2007 VA examination report 
and June 2008 VA examination report.  In addition, in a May 
2007 statement, the Veteran's wife reported that the 
Veteran's symptoms associated with his diagnosis of 
fibromyalgia, including muscle pain, joint pain and fatigue 
started over twenty years ago (during the mid to late 1980's) 
while he was on active military duty, and that his symptoms 
had increased in severity.  See May 2007 statement from the 
Veteran's wife.  These statements provide competent evidence 
of symptoms of fibromyalgia during active duty and a 
continuity of symptoms since.  They provide a sufficient 
basis for establishing service connection.  Davidson, 
Jandreau, Barr.  

The Veteran is competent to report the symptoms of his 
disability, and his reports are supported by the medical 
evidence noted above which shows that the Veteran was 
diagnosed with fibromyalgia during VA outpatient treatment in 
2006, by his physician, K.H., MD in April 2007 and by his 
physician, M.T., MD in September and October 2008.  The 
evidence is, therefore, in favor of a finding that the 
Veteran has current fibromyalgia.   

Dr. M.T.'s October 2008 report indicates that fibromyalgia is 
present to a degree of 10 percent.  Dr. M.T., reported 
widespread migratory arthralgias in the hips, knees and 
shoulders.  The doctor also reported that the Veteran was 
taking a medication.  These findings would warrant a 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5025 (2009) (providing compensable ratings for fibromyalgia 
requiring continuous medication or in certain cases of 
widespread musculoskeletal pain and tender points).

Resolving reasonable doubt in the Veteran's favor, the appeal 
is granted.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Service connection for fibromyalgia, as due to an undiagnosed 
illness is granted.



REMAND

The most recent VA examination in connection with the 
service-connected IBS was conducted in June 2008.  The 
Veteran has submitted evidence, which indicates that his 
condition has worsened since that time.  See August 2008 
statement from the Veteran.

In this regard, the Veteran reported during his June 2008 VA 
examination, that he was having constipated bowel movements 
every seven to nine days with hard stools, abdominal pain and 
bloating.  He also reported having diarrhea approximately 
twice a month and a 15-pound weight loss in the previous 
three months.  The Veteran also reported that once a week, he 
was not able to perform any physical activity because of 
abdominal pain, which lasted for 12 to 24 hours.

On physical examination of the abdomen, the Veteran had 
normal bowel sounds in the four quadrants; he was normal to 
percussion in the four quadrants; he had pain to palpation in 
the right lower quadrant, mid abdomen and no rebound; liver 
and spleen were nonpalpable.  He was diagnosed with IBS.  

In an August 2008 statement, submitted with his September 
2008 VA Form 9, the Veteran indicated that during his June 
2008 VA examination, he reported symptoms of severe, constant 
constipation, resulting in painful bowel movements 
approximately every seven to nine days, with alternating 
severe, prolonged diarrhea, often associated with acid reflux 
and painful bloating and abdominal distress.  He also 
indicated that he experienced daily, constant abdominal 
distress.  See August 2008 statement from the Veteran.

Furthermore, in a January 2009 statement, with attached 
medical records, the Veteran indicated that he had been 
prescribed medication in September 2008 from a Dr. K.H. to 
help treat an increase in the severity of his IBS.  See 
January 2009 statement from the Veteran with attached 
prescription.

Given the Veteran's claims of increased symptomatology, a new 
VA examination is warranted to determine the current severity 
of his IBS.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the current 
level of impairment due to the service 
connected IBS.

The claims folder should be made available 
to the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.

The examiner should offer an opinion as to 
whether the Veteran is incapable of 
securing and maintaining substantially 
gainful employment consistent with his 
education and occupational experience due 
his service-connected IBS.

A complete rationale should be given for 
all opinions and conclusions expressed.

2.  If the benefit sought on appeal is not 
granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case.  The case should be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


